ms Az Law

MANNINGALK ASS

ELirop, RAMIREZ, TRESTER up

 

a

SD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-06403-RS Document 35 Filed 03/14/19 Page 1 of 17

David V. Roth (State Bar No. 194648)
dvr@manningllp.com

Arthur Khurin (State Bar No. 305421)
axk@manningllp.com

MANNING & KASS

ELLROD, RAMIREZ, TRESTER LLP

One California Street, Suite 900

San Francisco, California 94111

Telephone: (415) 217-6990

Facsimile: (415) 217-6999

Attorneys for MACY'S WEST STORES, INC.
(erroneously sued herein as MACY'S
CALIFORNIA, INC.) and SIMON PROPERTY

GROUP, INC.
UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION

PATRICIA ZALES and PETER ZALES, Case No. 18-cv-06403-NC
Plaintiffs, Hon. Judge Nathanael M. Cousins
V. DEFENDANTS' ANSWER TO
PLAINTIFFS' FIRST AMENDED

SIMON PROPERTY GROUP, INC. a COMPLAINT

Delaware Corporation; MACY'S
CALIFORNIA, INC. a Delaware Corporation
and DOES 1-100, Inclusive,

Defendants.

 

 

Defendants MACY'S CALIFORNIA, INC. (erroneously sued herein as MACY'S
CALIFORNIA, INC.), SIMON PROPERTY GROUP, INC., SPG CENTER, LLC, and MACY'S
WEST STORES, INC. (“defendants”) respond to Plaintiffs! PATRICIA ZALES and PETER
ZALES ("plaintiffs") First Amended Complaint for Damages and Injunctive Relief filed on
January 28, 2019 as follows:

INTRODUCTION

1. Answering Paragraph 1 of plaintiffs’ First Amended Complaint, defendants admit
that Macy's Department Store is located at 300 Stanford Shopping Center in Palo Alto, California,
but denies that plaintiffs have stated any claim for relief and denies that plaintiffs are entitled to

any type of relief.

Case No. 18-cv-06403-NC
DEFENDANTS’ ANSWER TO PLAINTIFFS’ FIRST AMENDED COMPLAINT

 

 
. Mannincd Kass
E_itrop, Ramirez, TRESTER up

pat Law

 

as

Sa DO MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-06403-RS Document 35 Filed 03/14/19 Page 2 of 17

2. Answering Paragraph 2 of plaintiffs' First Amended Complaint, Defendants are
without information or knowledge sufficient to form a belief as to the truth of the allegations of
paragraph 2, and on that basis denies them.

3. Answering Paragraph 3 of plaintiffs' First Amended Complaint, defendants admit
that plaintiffs are seeking injunctive relief, recovery of damages for both the personal injuries she
incurred and the violation of her civil rights, and recovery of reasonable attorney's fees, litigation
expenses, and costs, but deny that plaintiffs are entitled to any type of relief. Except as so stated,
Defendants deny each and every one of the remaining allegations in the paragraph.

JURISDICTION AND VENUE

4. Answering Paragraph 4 of plaintiffs' First Amended Complaint, defendants admits
that this Court has subject matter jurisdiction of this action, pursuant to: (a) 28 USC section 1331,
but deny that defendants violated the American with Disabilities Act of 1990. Defendants admit
that this court has subject matter jurisdiction pursuant to 42 U.S.C. sections 12101 et seq.
Defendants admit that this court has subject matter jurisdiction over plaintiffs' claim for
declaratory or injunctive relief pursuant to the ADA, 28 U.S.C section 1391(c)(2). Except as so
stated, Defendants deny each and every one of the remaining allegations in the paragraph.

5. Answering Paragraph 5 of plaintiffs' First Amended Complaint, defendants admit
venue is proper in this Court, but defendants deny each and every one of the remaining allegations
in the paragraph.

PARTIES

6. Answering Paragraph 6 of plaintiffs’ First Amended Complaint, Defendants are
without knowledge or information sufficient to form a belief as to the truth of the allegation
contained in said paragraph, and on that basis, denies each and every remaining allegation
contained therein.

7. Answering Paragraph 7 of plaintiffs’ First Amended Complaint, defendants are
without knowledge or information sufficient to form a belief as to the truth of the allegation
contained in said paragraph, and on that basis, denies cach and every allegation contained therein.

2 Case No. 18-cv-06403-NC
DEFENDANTS' ANSWER TO PLAINTIFFS' FIRST AMENDED COMPLAINT

 

 
MANNINGALK ASS

ELLROD, RAMIREZ, TRESTER up

at Law

Avrora

 

coco fo s N

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-06403-RS Document 35 Filed 03/14/19 Page 3 of 17

8. Answering Paragraph 8 of plaintiffs' First Amended Complaint, defendants admit
that Simon Property Group, Inc. is a Delaware Corporation, but deny that it is the owner and
operator of the Stanford Shopping Center located at 660 Stanford Shopping Center in Palo Alto,
California. Defendants admit that SPG Center, LLC is a Delaware limited liability company and
owns the improvements and operates the Stanford Shopping Center located at 660 Stanford
Shopping Center in Palo Alto, California.

9, Answering Paragraph 9 of plaintiffs’ First Amended Complaint, defendants deny
that Macy's California, Inc. is a Delaware Corporation which is the owner operator of the Macy's
Department Store in the Stanford Shopping Center, located at 300 Stanford Shopping Center in
Palo Alto. Defendants admit that Macy's West Stores, Inc. is a Delaware Corporation which is the
owner operator of the Macy's Department Store in the Stanford Shopping Center, located at 300
Stanford Shopping Center in Palo Alto, California. Defendants deny that Macy's California, Inc.
and Macy's West Stores, Inc. are tenants of Simon Property Group, Inc., with respect to either of
the Macy's Department Stores in Stanford Shopping Center, but admit that Macy's West Stores,
Inc. is a tenant of SPG Center, LLC.

10. Answering Paragraph 10 of plaintiffs’ First Amended Complaint, defendants admit
that plaintiffs purport potential Doe defendants.

11. Answering Paragraph 11 of plaintiffs' First Amended Complaint, defendants deny
each and every one of the allegations contained herein.

12. Answering Paragraph 12 of plaintiffs’ First Amended Complaint, defendants deny
each and every one of the allegations contained herein.

13. Answering Paragraph 13 of plaintiffs' First Amended Complaint, defendants deny
each and every one of the allegations contained herein.

14, Answering Paragraph 14 of plaintiffs' First Amended Complaint, defendants deny

3 Case No. 18-cv-06403-NC
DEFENDANTS' ANSWER TO PLAINTIFFS' FIRST AMENDED COMPLAINT

 

 
Manninc&y Kass

ELLRop, RAMIREZ, TRESTER up

at Law

ArroRaas

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-06403-RS Document 35 Filed 03/14/19 Page 4 of 17

each and every one of the allegations contained herein.

15. Answering Paragraph 15 of plaintiffs' First Amended Complaint, defendants admit
that plaintiff in the complaint pleaded Rule 8(d)(2) of the Federal Rules of Civil Procedure, but
deny that plaintiffs are entitled to such relief. Defendants deny the remaining allegations in this
paragraph.

BASIS FOR COMPLAINT

16. Answering Paragraph 16 of plaintiffs' First Amended Complaint, defendants are
without information or knowledge sufficient to form a belief as to the truth of the allegations of
paragraph 16, and on that basis denies them.

17. Answering Paragraph 17 of plaintiffs’ First Amended Complaint, defendants are
without information or knowledge sufficient to form a belief as to the truth of the allegations of
paragraph 17, and on that basis deny them.

18. | Answering Paragraph 18 of plaintiffs’ First Amended Complaint, defendants admit
that the door was replaced.

19. Answering Paragraph 19 of plaintiffs' First Amended Complaint, defendants are
without information or knowledge sufficient to form a belief as to the truth of the allegations of
paragraph 19, and on that basis deny them.

20. Answering Paragraph 20 of plaintiffs' First Amended Complaint, defendants are
without information or knowledge sufficient to form a belief as to the truth of the allegations of
paragraph 20, and on that basis deny them.

21. Answering Paragraph 21 of plaintiffs' First Amended Complaint, defendants are
without information or knowledge sufficient to form a belief as to the truth of the allegations of
paragraph 21, and on that basis deny them.

22. Answering Paragraph 22 of plaintiffs' First Amended Complaint, defendants are

A Case No. 18-cv-06403-NC
DEFENDANTS' ANSWER TO PLAINTIFFS' FIRST AMENDED COMPLAINT

 

 
MANNING ALK ASS

ELLROD, RAMIREZ, TRESTER up

at Law

 

oO n~ NN

‘Oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-06403-RS Document 35 Filed 03/14/19 Page 5of17

without information or knowledge sufficient to form a belief as to the truth of the allegations of
paragraph 22, and on that basis deny them.

23. Answering Paragraph 23 of plaintiffs' First Amended Complaint, defendants are
without information or knowledge sufficient to form a belief as to the truth of the allegations of
paragraph 23, and on that basis deny them.

24, Answering Paragraph 24 of plaintiffs' First Amended Complaint, defendants are
without information or knowledge sufficient to form a belief as to the truth of the allegations of
paragraph 24, and on that basis deny them.

25. Answering Paragraph 25 of plaintiffs' First Amended Complaint, defendants are
without information or knowledge sufficient to form a belief as to the truth of the allegations of
paragraph 25, and on that basis denies them.

26. Answering Paragraph 26 of the plaintiffs’ First Amended Complaint, defendants
deny each and every one of the allegations contained therein.

27. Answering Paragraph 27 of plaintiffs’ First Amended Complaint, defendants are
without information or knowledge sufficient to form a belief as to the truth of the allegations of
paragraph 27, and on that basis deny them. Defendants admit that plaintiffs are seeking to recover
and damages and penalties under California Civil Code Sections 51 and 54.1, California Code of
Civil Procedure Section 1021.5 and the California and United States statutes, codes, and common
law, but deny that plaintiffs are entitled to such relief.

ANSWER TO FIRST CAUSE OF ACTION
(Discriminatory Practices in Public Accommodations; Violation of the Americans with
Disabilities Act of 1990)
28. Defendants reincorporate their response by reference to the responses set forth in

the remainder of its answers.

5 Case No. 18-cv-06403-NC
DEFENDANTS' ANSWER TO PLAINTIFFS' FIRST AMENDED COMPLAINT

 

 
Manninc&x Kass

ELLrop, RAMIREZ, TRESTER up

mys az Law

 

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-06403-RS Document 35 Filed 03/14/19 Page 6 of 17

29. Answering Paragraph 28 of the plaintiffs' First Amended Complaint, plaintiffs are
merely stating legal conclusions which require no response and 42 U.S.C. section 12181(7), 42
U.S.C. sections 12182(a), 12182(b)(1)(A), 12182(b)(2)(A)(iv), 12182(b)(2)(A)(Y),
12182(b)(2)(A)(iii), 12183 and 12188 speak for itself.

30. Answering Paragraph 29 of plaintiffs’ First Amended Complaint, defendants are
without information or knowledge sufficient to form a belief as to the truth of the allegations of
paragraph 29, and on that basis deny them.

31. Answering Paragraph 30 of plaintiffs' First Amended Complaint, plaintiffs are
merely stating legal conclusions which require no response and 42 U.S.C. section 12182(b)(2)(A)
speaks for itself.

32. Answering Paragraph 31 of plaintiffs’ First Amended Complaint, plaintiffs are
merely stating legal conclusions which require no response and 42 U.S.C. section
12182(b)(2)(A)(v) speaks for itself. Defendants are without information or knowledge sufficient
to form a belief as to the truth of the allegations of the remaining portions of paragraph 31, and on
that basis deny them.

33. Answering Paragraph 32 of plaintiffs’ First Amended Complaint, plaintiffs are
merely stating legal conclusions which require no response and 42 U.S.C. section
12182(b)(2)(A)(ii) speaks for itself.

34. Answering Paragraph 33 of plaintiffs’ First Amended Complaint, defendants deny
each and every one of the allegations contained therein.

35. Answering Paragraph 34 of plaintiffs' First Amended Complaint, plaintiffs are
merely stating legal conclusions which require no response and 42 U.S.C. section 12183(a)(1), 42
U.S.C. section 12183(a)(2), and 28 C.F.R. Part 36 speak for itself. Defendants are without

information or knowledge sufficient to form a belief as to the truth of the allegations of paragraph

6 Case No. 18-cv-06403-NC
DEFENDANTS' ANSWER TO PLAINTIFFS' FIRST AMENDED COMPLAINT

 

 
MANNING ALK ASS

ELLRop, RAMIREZ, TRESTER ur

at Law

ACTORME

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-06403-RS Document 35 Filed 03/14/19 Page 7 of 17

34, and on that basis deny them.

36. Answering Paragraph 35 of plaintiffs’ First Amended Complaint, defendants are
without information or knowledge sufficient to form a belief as to the truth of the allegations of
the portions of paragraph 35, and on that basis denies them. Defendants deny that plaintiffs are
entitled to any type of relief.

ANSWER TO SECOND CAUSE OF ACTION
(Denial of Full and Equal Access in Violation of California Civil Code Section 54 and 54.1)

37. Defendants reincorporate their response by reference to the responses set forth in
the remainder of its answers.

38. Answering Paragraph 36 of plaintiffs’ First Amended Complaint, plaintiffs are
merely stating legal conclusions which require no response and Sections 54 and 54.1 of the
California Civil Code speak for itself.

38. Answering Paragraph 37 of plaintiffs' First Amended Complaint, plaintiffs are
merely stating legal conclusions which require no response and Section 54(a) of the California
Civil Code speaks for itself.

39. Answering Paragraph 38 of plaintiffs’ First Amended Complaint, plaintiffs are
merely stating legal conclusions which require no response and California Government Section
12926 speaks for itself.

40. Answering Paragraph 39 of plaintiffs’ First Amended Complaint, plaintiffs are
merely stating legal conclusions which require no response and Section 54(a)(1) of the California
Civil Code speaks for itself.

41. Answering Paragraph 40 of plaintiffs’ First Amended Complaint, plaintiffs are
merely stating legal conclusions which require no response and California Health and Safety Code
Section 19955 speaks for itself.

7 Case No. 18-cv-06403-NC
DEFENDANTS’ ANSWER TO PLAINTIFES' FIRST AMENDED COMPLAINT

 

 
MANNING Ay Kass

ELLRoD, RAMIREZ, TRESTER up

Avronveys at Law

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-06403-RS Document 35 Filed 03/14/19 Page 8 of 17

42. Answering Paragraph 41 of plaintiffs First Amended Complaint, plaintiffs are
merely stating legal conclusions which require no response and California Health and Safety Code
Section 19956 speaks for itself.

43. Answering Paragraph 42 of plaintiffs' First Amended Complaint, plaintiffs are
merely stating legal conclusions which require no response and California Health and Safety Code
Section 19956 speaks for itself.

44, Answering Paragraph 43 of plaintiffs’ First Amended Complaint, defendants are
without information or knowledge sufficient to form a belief as to the truth of the allegations of
paragraph 43, and on that basis deny them.

45. Answering Paragraph 44 of plaintiffs’ First Amended Complaint, plaintiffs are
merely stating legal conclusions which require no response and Government Code 4450, et seq.,
speaks for itself.

46. Answering Paragraph 45 of plaintiffs' First Amended Complaint, defendants deny
each and every one of the allegations contained therein.

47. Answering Paragraph 46 of plaintiffs’ First Amended Complaint, plaintiffs are
merely stating legal conclusions which require no response and Health and Safety Codes and Title
24 regulations as well as Civil Code sections 51(6), 54, and 54.1 speak for itself.

48. Answering Paragraph 47 of plaintiffs' First Amended Complaint, plaintiffs are
merely stating legal conclusions which require no response and American with Disabilities Act of
1990 and California Civil Code 51(f), 54(c), and 54.1(d) speak for itself. Defendants deny the
remaining parts of the paragraph contained therein.

49, . Answering Paragraph 48 of plaintiffs' First Amended Complaint, plaintiffs are
merely stating legal conclusions which require no response and California Civil Code 54.3, and 54
speak for itself.

8 Case No. 18-cv-06403-NC
DEFENDANTS' ANSWER TO PLAINTIFFS' FIRST AMENDED COMPLAINT

 

 
Avrornms eT Law

Manninc& Kass

ELLROD, RAMIREZ, TRESTER up

oOo ns DD

\O

10
a
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-06403-RS Document 35 Filed 03/14/19 Page 9 of 17

50. Answering Paragraph 49 of plaintiffs' First Amended Complaint, defendants deny
each and every one of the allegations contained therein.

ANSWER TO THIRD CAUSE OF ACTION
(Section 51 of the California Civil Code)

51. Defendants reincorporate their responses by reference to the responses set forth in
the remainder of its answers.

52. Answering Paragraph 50 of plaintiffs' First Amended Complaint, defendants deny
each and every one of the allegations contained therein.

53. Answering Paragraph 51 of plaintiffs’ First Amended Complaint, plaintiffs are
merely stating legal conclusions which require no response and California Civil Code 51 speak for
itself. Defendants deny the remaining allegations contained therein.

54. Answering Paragraph 52 of plaintiffs' First Amended Complaint, defendants are
without information or knowledge sufficient to form a belief as to the truth of the allegations of
the portions of paragraph 52, and on that basis deny them.

55. Answering Paragraph 53 of plaintiffs' First Amended Complaint, plaintiffs are
merely stating legal conclusions which require no response and California Civil Code 51(b) speaks
for itself.

56. Answering Paragraph 54 of plaintiffs' First Amended Complaint, plaintiffs are
merely stating legal conclusions which require no response and California Civil Code 51(f) speaks
for itself.

57. Answering Paragraph 55 of plaintiffs’ First Amended Complaint, plaintiffs are
merely stating legal conclusions which require no response and California Civil Code 51(a) speaks
for itself.

58. Answering Paragraph 56 of plaintiffs’ First Amended Complaint, defendants deny

9 Case No. 18-cv-06403-NC
DEFENDANTS' ANSWER TO PLAINTIFEFS' FIRST AMENDED COMPLAINT

 

 
Arronnrss at Law

Manninc & Kass

ELtrop, RAMIREZ, TRESTER ur

oO nN DD

10
iv
12
13
14
15
16
\7
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-06403-RS Document 35 Filed 03/14/19 Page 10 of 17

each and every one of the allegations contained therein.
ANSWER TO FOURTH CAUSE OF ACTION
(Negligence Per Se — Violations of ADA and CBC)

59, Defendants reincorporate their response by reference to the responses set forth in
the remainder of its answers.

60. Answering Paragraph 57 of plaintiffs' First Amended Complaint, defendants deny
each and every one of the allegations contained therein.

61. Answering Paragraph 58 of plaintiffs’ First Amended Complaint, defendants are
without information or knowledge sufficient to form a belief as to the truth of the allegations of
paragraph 58, and on that basis deny them.

62. Answering Paragraph 59 of plaintiffs’ First Amended Complaint, defendants admit
that it operates the aforementioned property as a "place of public accommodations",

63. Answering Paragraph 60 of plaintiffs’ First Amended Complaint, plaintiffs are
merely stating legal conclusions which require no response and Title III of the American with
Disabilities Act, 28 C.F.R. Part 36, App. A. section 4.3.2, and the California Building Code 11B-
404.2.8.2 speak for itself.

64. Answering Paragraph 61 of plaintiffs' First Amended Complaint, plaintiffs are
merely stating legal conclusions which require no response and C.C.R. Title 24, Sections 1110A.1,
28 C.F.R. Part 36, App. A., and the California Building Code 11B sections 404.2.8.2 speak for
itself.

65. Answering Paragraph 62 of plaintiffs’ First Amended Complaint, defendants deny
each and every one of the allegations contained therein.

66. Answering Paragraph 63 of plaintiffs’ First Amended Complaint, defendants deny

each and every one of the allegations contained therein.

10 Case No. 18-cv-06403-NC
DEFENDANTS' ANSWER TO PLAINTIFFS' FIRST AMENDED COMPLAINT

 

 
Manninc&rkK ass

ELLRop, RAMIREZ, TRESTER ur

ves at La

 

Oo fo ns N

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-06403-RS Document 35 Filed 03/14/19 Page 11 of 17

ANSWER TO FIFTH CAUSE OF ACTION
(Negligence Design and/or Construction)

67. Defendants reincorporate their response by reference to the responses set forth in
the remainder of its answers.

68. Answering Paragraph 64 of plaintiffs’ First Amended Complaint, defendants deny
each and every one of the allegations contained therein.

69. Answering Paragraph 65 of plaintiffs’ First Amended Complaint, defendants are
without information or knowledge sufficient to form a belief as to the truth of the allegations of
paragraph 65, and on that basis deny them.

70, Answering Paragraph 66 of plaintiffs’ First Amended Complaint, defendants are
without information or knowledge sufficient to form a belief as to the truth of the allegations of
paragraph 66, and on that basis deny them.

71. Answering Paragraph 67 of plaintiffs' First Amended Complaint, defendants deny
each and every one of the allegations contained therein.

72. Answering Paragraph 68 of plaintiffs’ First Amended Complaint, defendants deny
each and every one of the allegations contained therein.

RELIEF REQUESTED

73. Defendants deny that plaintiffs are entitled to the relief requested in Paragraphs 1

through 68 and Paragraphs A through F, inclusive, or to any relief in any manner or in any amount

whatsoever.

AFFIRMATIVE DEFENSES

AS A FIRST, SEPARATE AND AFFIRMATIVE DEFENSE, defendants allege that

plaintiffs' Complaint and each cause of action therein fails to state a claim upon which relief can

ll Case No. 18-cv-06403-NC
DEFENDANTS' ANSWER TO PLAINTIFFS' FIRST AMENDED COMPLAINT

 

 
Manninc&y Kass
ELLROD, RAMIREZ, TRESTER up

AS at Law

 

10
11
12
13
14
15
16
17
18
19
20
2]
22
23
24
25
26
27
28

 

 

Case 3:18-cv-06403-RS Document 35 Filed 03/14/19 Page 12 of 17

be granted.

AS A SECOND, SEPARATE AND AFFIRMATIVE DEFENSE, defendants allege
that plaintiffs' causes of action are barred by the applicable statutes of limitation.

AS A THIRD, SEPARATE AND AFFIRMATIVE DEFENSE, defendants allege
that plaintiffs failed to timely and completely exhaust the required administrative remedies under
the Americans with Disabilities Act.

AS A FOURTH, SEPARATE AND AFFIRMATIVE DEFENSE, defendants allege
that all actions or omissions taken with regard to plaintiffs were taken in good faith and for lawful,
nondiscriminatory business reasons.

AS A FIFTH, SEPARATE AND AFFIRMATIVE DEFENSE, defendants allege that
assuming, arguendo, any employee or agent of defendants engaged in any discrimination or other
unlawful conduct toward plaintiffs, that conduct was contrary to defendants' express policies,
occurred outside of the scope of any employment or agency relationship, and cannot be
attributable to defendants.

AS A SIXTH, SEPARATE AND AFFIRMATIVE DEFENSE, defendants allege that,
assuming arguendo any employee of defendants engaged in any discrimination or other unlawful
conduct toward plaintiffs, defendants neither knew nor reasonably should have known of the
unlawful conduct and did not authorize, ratify or consent to any unlawful conduct.

AS A SEVENTH, SEPARATE AND AFFIRMATIVE DEFENSE, defendants allege that
at no time did it act purposely, knowingly, deliberately, maliciously, oppressively, intentionally,
willfully, wantonly, with any bad faith or with conscious or reckless disregard of plaintiffs' rights.

AS AN EIGHTH, SEPARATE AND AFFIRMATIVE DEFENSE, defendants allege that

plaintiffs' claims are barred by the equitable doctrines of unclean hands, estoppel, waiver, consent,

and/or laches.

12 Case No. 18-cv-06403-NC
DEFENDANTS' ANSWER TO PLAINTIFFS' FIRST AMENDED COMPLAINT

 
Maxninc&y Kass

ELLrop, RAMIREZ, TRESTER up

at Law

YT ORNESS

 

10
1]
12
13
14
15
16
17
18
19
20
21
22

23

24
25
26
27
28

 

 

Case 3:18-cv-06403-RS Document 35 Filed 03/14/19 Page 13 of 17

AS A NINTH, SEPARATE AND AFFIRMATIVE DEFENSE, defendants allege that
plaintiffs have failed to state a claim for declaratory relief.

AS A TENTH, SEPARATE AND AFFIRMATIVE DEFENSE, defendants allege that
plaintiffs have failed to state a claim for injunctive relief because plaintiffs have not suffered, and
will not suffer, irreparable harm as a result of any of the alleged conduct and/or omissions of
defendants, nor is there any other threat of irreparable harm.

AS AN ELEVENTH, SEPARATE AND AFFIRMATIVE DEFENSE, defendants allege
that it may not be liable for punitive and treble damages.

AS A TWELFTH, SEPARATE AND AFFIRMATIVE DEFENSE, defendants allege that
plaintiffs have failed to state facts sufficient to state a claim for which exemplary or punitive
damages or attorneys’ fees may be granted under any statutory or common law provision,

AS A THIRTEENTH, SEPARATE AND AFFIRMATIVE DEFENSE, defendants allege
that it may not be liable for any punitive or exemplary damages on the grounds that any
award of punitive or exemplary damages in general and/or as applied to the facts of this specific
action would violate defendants’ constitutional rights under provisions of the United States and
California Constitutions, including, but not limited to, the equal protection and due process clauses
of the Fifth and Fourteenth Amendments of the United States Constitution, the excessive fines and
cruel and unusual punishment clauses of the Eighth Amendment of the United States Constitution
and Article I, Sections 7 and 17 and Article IV, Section 16 of the California Constitution.

AS A FOURTEENTH, SEPARATE AND AFFIRMATIVE DEFENSE, defendants allege
that, if plaintiffs have obtained monies from other sources as compensation for any injury
alleged in his Complaint, all such monies must be set off against any damages allegedly due
plaintiff by defendant, if any.

H/T]

13 Case No. 18-cv-06403-NC
DEFENDANTS' ANSWER TO PLAINTIFFS' FIRST AMENDED COMPLAINT

 

 
Manninc& Kass

ELLROD, RAMIREZ, TRESTER up

ez Law

ATTORNEYS

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-06403-RS Document 35 Filed 03/14/19 Page 14 of 17

AS A FIFTEENTH, SEPARATE AND AFFIRMATIVE DEFENSE, defendants allege
that even assuming, arguendo, that plaintiffs suffered any damages, the alleged damages were
caused by and/or were contributed to by plaintiffs' own acts or failure to act.

AS A SIXTEENTH, SEPARATE AND AFFIRMATIVE DEFENSE, defendants allege
that even assuming, arguendo, that plaintiffs suffered any damages, plaintiff failed to mitigate her
alleged damages and any losses allegedly incurred by plaintiffs must be reduced by any and all
amounts that he earned or could have earned in mitigation thereof.

AS A SEVENTEENTH, SEPARATE AND AFFIRMATIVE DEFENSE, defendants
allege that they do not presently know all of the facts concerning the allegations in the Complaint
sufficiently to state all affirmative defenses at this time, and reserve the right to seek leave to
amend this Answer should it later discover facts to support additional affirmative defenses.

AS A EIGTHTEENTH AFFIRMATIVE DEFENSE, plaintiffs seeks to compel physical
alterations to a legally constructed structure. Plaintiffs’ claims under the Unruh Act are barred by
statutory provisions of Civil Code sections 51 and 52 which exclude requirements to effect
construction alteration, repair or modification.

AS A NINETEENTH AFFIRMATIVE DEFENSE, plaintiffs’ proposed accommodations
or alteration would create an undue hardship for the business.

AS A TWENTY AFFIRMATIVE DEFENSE, the accommodation or alteration requested
by plaintiffs are not readily achievable.

AS A TWENTY-FIRST AFFIRMATIVE DEFENSE, the accommodation or alteration
requested by plaintiffs are not feasible.

AS A TWENTY-SECOND AFFIRMATIVE DEFENSE, plaintiffs lack standing.

AS A TWENTY-THIRD AFFIRMATIVE DEFENSE, the complaint does not state facts
sufficient to state a claim for punitive or treble damages.

14 Case No. 18-cv-06403-NC
DEFENDANTS' ANSWER TO PLAINTIFFS FIRST AMENDED COMPLAINT

 

 
MaNnninc Ax Kass

ELLropD, RAMIREZ, TRESTER up

ai Law

APTORDEYS

 

Oo “sO DN

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:18-cv-06403-RS Document 35 Filed 03/14/19 Page 15 of 17

PRAYER FOR RELIEF

WHEREFORE, DEFENDANTS PRAY AS FOLLOWS:
1. That plaintiffs take nothing by way of this First Amended Complaint;

2, That the First Amended Complaint and every cause of action therein be dismissed in its

entirety;
3. That defendants be awarded its costs and attorney's fees; and

4. For such other relief as the Court may deem proper and just.

Dated: March 14, 2019 MANNING & KASS
ELLROD, RAMIREZ, TRESTER LLP

By:

 

David V. Roth,

Arthur Khurin

Attorneys for Defendants,
Attorneys for MACY'S WEST
STORES, INC. (erroneously sued
herein as MACY'S CALIFORNIA,
INC.) and SIMON PROPERTY
GROUP, INC.

15 Case No. 18-cv-06403-NC
DEFENDANTS' ANSWER TO PLAINTIFFS' FIRST AMENDED COMPLAINT

 

 

 

 
Mannincay Kass
ELLRop, RAMIREZ, PRESTER up

aa Law

ATTORNEYS

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-06403-RS Document 35 Filed 03/14/19 Page 16 of 17

PROOF OF SERVICE
STATE OF CALIFORNIA, COUNTY OF SAN FRANCISCO

At the time of service, I was over 18 years of age and not a party to this action. 1 am
employed in the County of San Francisco, State of California. My business address is One
California Street, Suite 900, San Francisco, CA 94111.

On March 14, 2019, I served true copies of the following document(s) described as
DEFENDANTS' ANSWER TO PLAINTIFFS' FIRST AMENDED COMPLAINT on the
interested parties in this action as follows:

SEE ATTACHED SERVICE LIST

BY CM/ECF NOTICE OF ELECTRONIC FILING: | electronically filed the
document(s) with the Clerk of the Court by using the CM/ECF system. Participants in the case
who are registered CM/ECF users will be served by the CM/ECF system. Participants in the case
who are not registered CM/ECF users will be served by mail or by other means permitted by the
court rules.

I declare under penalty of perjury under the laws of the State of California that the
foregoing is true and correct. _

    

Executed on March 14, 2019, at San Francisegy, €%

Jy,

   

     
 

 

   
     

Diand Norton

 
MANNING Kass

ELLRoD, RAMIREZ, TRESTER up

ACTIORNESS az Law

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-06403-RS Document 35 Filed 03/14/19 Page 17 of 17

SERVICE LIST .
Zales v. Simon Property Group, Inc., et al.
5:18-C V-06403

Lew Van Blois, Esq.

Michael Gatto, Esq.

VAN BLOIS & ASSOCIATES
7677 Oakport Street, Suite 565
Oakland, CA 94621

Tel: (510) 635-1284

Fax: (510) 635-1516

Attorney for Plaintiffs
PATRICIA AND PETER ZALES

Steven L. Derby, Esq. Attorney for Plaintiffs

DERBY McGUINNESS & GOLDSMITH LLP PATRICIA AND PETER ZALES
300 Lakeside Drive, Suite 1000

Oakland, CA 94612

Tel: (510) 987-8778

Fax: (510) 359-4419

Email: info@dmglawfirm.com

 
